Exhibit 13.2 906 CERTIFICATION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: In connection with the periodic report of Linktone Ltd. (the “Company”) on Form 20-F for the year ended December 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, Peck Joo Tan, the Chief Financial Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: 1. the Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. This Certificate has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Dated: April 26, 2013 By:/s/ Peck Joo Tan Peck Joo Tan Chief Financial Officer
